The opinion of the court was delivered by
MUNSON, J.
The rule in this case was issued under the-provisions of R. L. 990-992, in pursuance of an agreement between Major "VY. Potter, Jane C. Potter and Milton Potter, of the one part, and Leander D. Thompson, of the other part, for the reference of all matters in dispute between the parties. At the time of the hearing it was agreed that the claims of the parties of the first part, the plaintiffs, against the party of the second part, the defendant, should be treated as one entire matter. The referees found for the defendant to recover of the plaintiffs, in full of all matters in dispute between the plaintiffs and the defendant, a balance of less than forty dollars, and made return of this finding to the County Court, but with nothing to show that the matters submitted to them exceeded forty dollars. Upon a re-commitment of the report the referees stated that the matters submitted exceeded the sum named, and attached to their report copies of the accounts presented by both parties. The report thus amended was returned to the term in which it was originally *430filed, and the case was thereupon continued to the next term, when final judgment was rendered.
We see no irregularity in the re-commitment or subsequent proceedings of which the plaintiffs can take advantage. The fact that the report as originally returned failed to contain the finding upon which the jurisdiction of the County Court depended, did not deprive that court of all power over it. It was competent for the court to permit the defendant to procure an amendment showing that it had jurisdiction, before taking final .action upon the report. See Whitcomb v. Davenport's Est., 63 Vt. 656. It is true that according to the docket entry the report was re-committed for further hearing, and that the amendment fails to show that any notice of further hearing was given, or that further hearing was had. But the amendment was one that could be made without further hearing, for it contains only a statement of what had been done at the hearing regularly had ; and this action of the referees must be presumed to have satisfied the purpose of the re-commitment, notwithstanding the form of the docket entry, for the County Court accepted the report as thus amended, and rendered judgment upon it. If the plaintiffs’ attorneys were led by the form of the docket entry to expect a notice of further hearing before a return of the report, and so failed to notice the re-filing and seasonably except to the report, this will not entitle them to any relief here. It can hardly be supposed, however, that the plaintiffs’ failure to file exceptions to the report resulted solely from a misapprehension of this character, for if the plaintiffs’ attorneys had asked leave to file exceptions at any time before judgment, it would clearly have been within the discretion of the court to permit it, notwithstanding the rule. See Prior v. Wilbur, 63 Vt. 407.
But the plaintiffs insist that in returning the accounts presented by the parties the referees have shown that their entire .action was concerning matters not covered by the submission. It would appear from the accounts themselves that the matters pre*431sented against tlie defendant were the several claims of the plaintiffs, and that the matters presented by the defendant were charges against one of the plaintiffs alone. ' It is certain that the agreement between the parties, which the referees have embodied in their report, cannot affect the proceedings. Lazell v. Houghton, 32 Vt. 579. But the plaintiffs cannot claim to have been injured by this attempt to give additional scope to the reference, for the agreement did not purport to enlarge the right of the defendant, and in so far as the individual claims of the plaintiffs may have been allowed under its provisions, the balance found in favor of the defendant was reduced. But if the account presented by the defendant was not within the scope of the rule, no judgment can be rendered on the report.
The referees found for the defendant to recover of the plaintiffs the balance reported in full of all disputes between the plaintiffs and the defendant, but made no report of the facts upon which their finding was based. It is evident that they attached the accounts to their supplemental report only to show that the matters presented for their consideration exceeded the jurisdictional limit, and not as presenting iii full the grounds of their decision. Ye think the mere return of an account in this form, under these circumstances, should not be held to control the general finding of the referees. It was not impossible for the referees to properly hold all the plaintiffs liable upon the account presented. The form of a charge is not conclusive as to the person to whom the credit is given. Scott v. Shipherd, 3 Vt. 104; Goodrich v. Drew, 10 Vt. 137. As the record stands, this court must presume that the referees had evidence before them which in their judgment established a joint liability, and cannot presume that their conclusion was the result of any misapprehension as to the legal effect of that evidence. It is well settled that the proceedings of referees will be presumed to be correct until the contrary is made to appear. Stevens v. Pear*432son 5 Vt. 503; Learned v. Bellows, 8 Vt. 79; White v. White, 21 Vt. 250; Martin v. Wells, 43 Vt. 428; Thompson v. Warner, 62 Vt. 186.

Judgment affirmed.